[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The purpose of this memorandum is to correct mathematical error.
The reinstatement of the defendants, Patsy Murace and Lisa Murace, due on or before July 30, 1994 is as follows:
    Six monthly payments @ $749.50             $4,497.24 Deferred late charges (2/11-7/11/94           285.94 Current late charges                          112.44 CT Page 7057 Property inspections                             -0- Market analysis                                  -0- Appraisal                                     200.00 Attorney's fees                             2,075.00 Litigation costs                              450.00 DEP copies                                       -0- TOTAL          --------- $7,620.62 =========
HICKEY, J.